Citation Nr: 1519073	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  11-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye/vision disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1972 to December 1972 and on active duty from March 1977 to June 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2011, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  A transcript of his testimony is of record.  

The matter was remanded for additional development of the record in March 2014 and again in November 2014.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's current diagnoses of glaucoma suspect, dry eye syndrome, presbyopia, and trace nuclear sclerosis cataracts are not etiologically related to his January 1984 injury on active duty or otherwise related to any injury or disease from active duty.

2.  The Veteran's in-service right eye edema following the January 1984 boiler room accident did not result in any current eye disorder.  





CONCLUSION OF LAW

An eye disorder, to include glaucoma, was not incurred in service.  38 U.S.C.A. § § 101 (22), (24), 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As required, upon receipt of a complete or substantially complete application for benefits, the RO sent a pre-adjudication notice letter to the Veteran in February 2008, prior to the initial adjudication of the claim in April 2009.  The letter provided information as to what evidence was required to substantiate the claim of service connection for an eye disorder, and of the division of responsibilities between VA and a claimant in developing a claim.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Then, after the Veteran specifically requested a claim of service connection for glaucoma, the RO sent another duty to assist letter to the Veteran that specifically addressed a glaucoma claim in November 2011, prior to the initial adjudication of the claim by rating decision dated in April 2012.  Because the initial claim on appeal is for all eye disorders, the Board has jurisdiction to address the supplemental claim for service connection for glaucoma as part of the current claim on appeal.  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  VA has obtained service treatment records, VA and private records identified by the Veteran.  VA has assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions.  The Veteran provided testimony before a Decision Review Officer (DRO) at the RO in October 2011; and, he was afforded an opportunity to give testimony before the Board.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The RO has requested all private treatment records identified by the Veteran in association with this claim and either received such records or a negative response.  Moreover, the Veteran's statements in support of the claim, as well as his RO hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

In the instant case, service treatment records from the Veteran's earlier period of service with the United States Marine Corps are unavailable for review.  There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Requests for additional service department records and evidence from the Veteran to assist in reconstruction of the records have been made, but were unsuccessful.  The RO outlined its attempts to obtain these records in a January 2009 Formal Finding of Unavailability of Service Treatment Records.  Moreover, a January 2009 letter shows that the Veteran was informed that these records were unavailable and requested that he submit any records in his possession.  Thus, the Board finds that the RO has met its heightened duty to assist in the instant case. 

Additionally, the Veteran was afforded VA examinations in March 2012, and July 2014 to address the current nature and likely etiology of all eye disabilities.  These examinations with opinions are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provide sufficient medical opinions with rationales so as to allow the Board to make a fully informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Additionally, in October 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2011 hearing, the DRO enumerated the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his eye disorder(s), the type and onset of symptoms, and his contention that in-service injuries/events caused his disorder.  The DRO specifically noted that the Veteran's vision loss claim was denied because generally, vision loss is not considered a disability for VA compensation purposes.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims. As such, the Board finds that, consistent with Bryant, the DRO and complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  

Finally, there was substantial compliance with the March 2014 and November 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in March 2014 and November 2014 directed the AOJ to obtain a copy of the March 2012 VA examination of the eyes and associate that examination report with the claims file or electronic record.  A copy of this examination report is currently associated with the electronic record.  Also, the March 2014 remand directed the RO to request any outstanding records from the Veteran and afford him another VA examination to determine the current nature and likely etiology of any eye disability, including glaucoma.  An examination was conducted in July 2014 and it is adequate as noted above.  Although the  examination was conducted by an optometrist, rather than an ophthalmologist (as was requested in the March 2014 remand directives), the examination is nonetheless adequate.  An optometrist is also an eye specialist, and given the adequacy of the examination report as noted above, there has been substantial compliance with the March 2014 remand directives and that is all that is necessary.   See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

Moreover, the Veteran has not challenged the adequacy of the VA examiner with respect to either the March 2012 or the July 2014 examinations.  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159, the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

The AOJ was also directed to obtain the Veteran's service personnel records.  In April 2014, the AOJ sent a letter to the Veteran in compliance with these requests.  Moreover, additional VA treatment records and service personnel records were obtained.  However, the Veteran did not submit any further information or authorizations to obtain any additional private treatment records. 

Accordingly, the Board finds that there has been substantial compliance with the March 2014 and November 2014 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


II.  Service Connection - eyes

The Veteran is seeking service connection for an eye/vision disorder.  He has asserted that he suffered decreased vision due to sunlight exposure directly to the eyes after being in a dark space.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  The Veteran's eye disorders are not included on that list.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Service treatment records show that the Veteran complained of eye inflammation in October 1977, but the eye examination was normal.  In November 1981, the Veteran presented with complaints of blurred vision.  The assessment was viral conjunctivitis.  In January 1984, the Veteran was involved in a boiler room explosion aboard a navy vessel.  He was struck on the forehead and he reportedly hit the back of his head as well.  There was no loss of consciousness.  He had a 2.5 cm area of swelling in the center of his forehead, and other abrasions and lacerations on the bridge of his nose and on his face.  The following day, the Veteran denied blurred vision and dizziness, but complained of a headache.  Two days after the accident, the Veteran complained of pain and edema around the right eye.  Moderate edema was noted at the orbit of the right eye and there was moderate pain to palpation.  

The Veteran continued to complain of headaches, and he was diagnosed with posttraumatic headache and Motrin was prescribed for headache pain.  Skull x-rays were normal.  

The Veteran was seen in August 1991 for evaluation due to difficulty focusing on distant objects.  The Veteran's far vision was 20/30 on the left and 20/30 on the right.  Near vision was 20/20 on the left and 20/30 on the right.  He was referred to an optometrist for prescription lenses.  The Veteran's November 1993 separation examination indicates that the Veteran wore glasses, but no eye disability was indicated and the Veteran did not report any problems with his eyes at that time.  

In his December 2007 claim, he asserted that he had vision loss that was due to excessive sun exposure during service in the Gulf.  In this regard, the Veteran is not claiming, and the evidence does not suggest, that he has an undiagnosed illness or chronic multi-symptom illness as a result of his Gulf War service.  Rather, he claims that he has specifically diagnosed eye disabilities that had their onset during service or are otherwise specifically related to an in-service incident.  As such, the law and regulations governing presumptive service connection for certain disabilities of Gulf War veterans at 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 need not be addressed in this decision. 

A February 2009 lay statement from the Veteran's wife indicates that the Veteran was wearing glasses when he returned from the Gulf, he continued to have trouble reading close-up.  The wife also noticed that the Veteran continued to have greater sensitivity to sun light and night driving remained difficult.  

At the Veteran's DRO hearing in October 2011, the Veteran testified that his duties normally kept him at the bottom of the engineer room, but when they had their drills  he had to come "up topside."  He further testified that when he had to come up topside quickly, within 20 seconds, he would always see black spots because he eyes would hit the sunlight right away without time to adjust.  The Veteran testified that this occurred two or three times per day, especially when they were in mine danger areas.  The Veteran also testified that reading became a problem because he was having difficulty focusing.  He could see things far off, but had trouble seeing things close up.  The Veteran believed that the difficulty he had transitioning into the sun caused his blurred near vision.  DRO Hearing Transcript, pp. 9-10.  

With regard to glaucoma, the Veteran asserted, in an October 2011 claim, that he has glaucoma as a result of the blow to the head that he suffered in a January 1984 boiler room accident.  

The Veteran was afforded a VA examination in March 2009.  At that examination, the Veteran reported that the only vision problems he had were associated with focusing during headaches only. 

A VA examiner in March 2012 noted a diagnosis of glaucoma suspect, which was reportedly first diagnosed in September 2011.  The Veteran also described to the examiner the in-service boiler explosion and told the examiner that he had a temporary loss of vision, but recovered after several hours.  

The examiner also noted that the Veteran had bilateral cataracts.  The examiner opined that the Veteran's decrease in visual acuity or other visual impairment, if present, was not attributable to any of the diagnosed eye conditions noted on examination.  

Visual acuity was as follows:  20/40 or better for uncorrected distance in both eyes; uncorrected near vision in the right eye was 20/200 and 20/100 in the left eye.  Corrected distance and corrected near vision was 20/40 or better in both eyes.  Trace nuclear sclerosis was noted on both lenses upon slit lamp and external eye examination.  Optic disc ratio was 0.7/0.7 on the right and 0.6/0.6 on the left.  There was no visual field defect.  

The examiner noted a review of the service treatment records, and in particular, the records showing that the Veteran hit is head but there was no loss of consciousness or dizziness reported.  The examiner also reviewed the STR indicating right eye edema, but did not find a relationship between that injury and the Veteran's current glaucoma suspect.  The examiner indicated that the correct diagnosis was glaucoma suspect (not glaucoma) based on increased optic nerve cupping, without other evidence of glaucoma.  The examiner reported that it would be speculation to find a relationship between the Veteran's glaucoma suspect and his in-service injury because the STRs do not indicate whether there was increased cupping prior to the injury.  Regarding the cataracts, the examiner opined that the cataracts were neither caused by nor related to the in-service trauma because the Veteran's cataracts are nuclear sclerosis cataracts which are associated with aging.  The examiner indicated that the Veteran did not have signs of stellated cataracts, which are the type of cataracts associated with trauma.  

Private records from Palmer Eye Center indicate that the Veteran was treated for glaucoma suspect in July 2014.  
A July 2014 VA examination report notes diagnoses of dry eye syndrome, glaucoma suspect, and presbyopia.  The examiner reviewed and summarized the medical evidence of record, as summarized above.  The examiner noted the same degree of visual acuity that was indicated in the March 2012 examination report.  Examination of the fundus revealed that the optic disc was 0.8 on the right and 0.7 on the left.  There was no edema, no hemorrhage and no pallor of either eye.  Macula, vessels, vitreous, and periphery were normal bilaterally.  There was no visual field defect.  The only impact on the Veteran's ability to work was that he has to wear reading glasses at work.  

As with the March 2012 examiner, the July 2014 examiner also found that the Veteran had glaucoma suspect, not glaucoma.  The July 2014 examiner opined that the bilateral glaucoma suspect was not caused by, a result of, or had its onset during, service.  The examiner also opined that the Veteran's glaucoma suspect was not otherwise related to the Veteran's service.  The examiner noted that the Veteran's nonpenetrating or blunt trauma of the eye causes a variety of anterior segment injuries, such as hyphema, angle recession, iridodialysis, iris sphincter tear, cyclodialysis, and lens subluxation.  In this case, the examiner found none of these findings.  The examiner also noted that there can also be damage to the trabecular meshwork that results in elevated IOP (interocular pressure) initially after the trauma.  The examiner indicated that such elevation tends to be short in duration, but may be protracted; however, the Veteran similarly did not have any of those findings after the injury in service.  The Veteran denied any direct trauma to the eyes and his IOP was normal on examination.  His optic nerves were not found to be abnormal until 2011.  For all of the aforementioned reasons, the examiner found no relationship to service.  

Regarding the Veteran's presbyopia, this too was not caused by or a result of service.  The examiner explained that presbyopia is the gradual loss of accommodative response resulting from reduced elasticity of the crystalline lens.  Accommodative amplitude diminishes with age.  

Finally, the Veteran's bilateral dry eyes were found to be less likely than not related to service.  The examiner explained that dry eye syndrome represents a disturbance of the lacrimal functional unit, an integrated system comprising the lacrimal glands, ocular surface (cornea, conjunctiva, and meibomian glands), and eyelids, as well as the sensory and motor nerves that connect them.  According to the examiner, this becomes increasingly prevalent with age.  In essence, the examiner indicated that the Veteran had aqueous tear deficiency and there is nothing found in his records that would have caused this to occur or caused worsening beyond natural progression.  He was exposed to the outdoors, but that aggravates evaporative dry eye (which the Veteran does not have), and not the Veteran's type of dry eye (aqueous deficient dry eye).  

Based on the foregoing examination findings, a review of the service treatment records, and the Veteran's statements, the evidence weighs against the claim of service connection for an eye disorder.  

The service treatment records, as summarized above, show that the Veteran had trouble focusing on distant objects, but the Veteran's hearing testimony and lay statement from his wife indicate, on the contrary, that the Veteran began having trouble with close-up vision in service.  These statements are not supported by the medical evidence contemporaneous in time with his in-service complaints and treatment.  Moreover, the Veteran never reported during service that he had trouble with sunlight sensitivity.  Finally, the Veteran does not possess the requisite medical expertise to provide a competent opinion on whether exposure to sunlight is related to his current vision problems, particularly where, as here, he has testified that he saw black spots only when he had to transition from dark to sunlight quickly, and not continuously since service.  In other words, he did not contend that the condition of seeing spots was permanent in nature; rather, he maintained that the spots would come only when his eyes were first exposed to extreme sunlight and he believes this worsened his vision.  Moreover, the causation of vision loss generally falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although the Veteran is competent to describe his symptoms and their onset, his statements regarding etiology are of no probative value because this involves a complex medical question in this case.  Id.  

While the Veteran may have indeed seen black spots when he quickly transitioned from darkness to sunlight during service, there is no competent evidence linking these incidents to his current vision loss, glaucoma suspect, cataracts, or dry eyes.  

As noted in the examination report from July 2014, the Veteran's presbyopia (vision loss) and dry eyes are due to aging, and the Veteran's glaucoma suspect is unrelated to service, including any incident of service.  

Similarly, the March 2012 examiner found that the Veteran's cataracts were the type that are age-related, and not the type that can be related to trauma.  Although the March 2012 examiner could not opine as to the likely etiology of the glaucoma suspect, the July 2014 examiner provided an adequate opinion in this regard.  Moreover, the March 2012 examiner relied on a theory that the Veteran's cup ratio was unknown prior to the in-service injury.  However, this Veteran is presumed sound at the time of entry into service, and the record does not contain clear and unmistakable evidence to the contrary.  As such, it is presumed that the Veteran did not have glaucoma suspect prior to the injury in 1984.  See 38 U.S.C.A. § 1111 U.S.C.A § 1111); see also 38 C.F.R. § 3.304(b)(1).  Moreover, the July 2014 examiner was able to provide an adequate medical opinion accompanied by a complete rationale; and, there is no opinion to the contrary.

Although the examiners did not specifically opine as to the likelihood of a relationship between the Veteran's vision loss and excessive sunlight during service, the examiner in July 2014 specifically indicated that the Veteran's vision loss was age-related, which rules out other causes.  

Moreover, presbyopia (a refractive error) is considered a congenital defect which is not subject to service connection.  38 C.F.R. § 3.303(c).  Also, the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes). Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia. See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  As such, the Veteran's diagnosed presbyopia is not a disability for which service connection may be established.

The Board recognizes that service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  However, the record contains no competent evidence of an additional eye disability related to military service.  While the record reflects that the Veteran was diagnosed with presbyopia, the record contains no competent evidence of any additional disability imposed on this condition as a result of military service or a service-connected disability.  

Likewise, the Veteran's cataracts and dry eyes are age-related and have no relationship to service.  The Veteran does not have a current diagnosis of glaucoma and the July 2014 examiner specifically found no relationship between his glaucoma suspect and his in-service head injury.  There is no competent evidence to the contrary.  

For these reasons, the preponderance of the evidence is against the Veteran's claim for service connection for an eye disorder, to include glaucoma, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 .


ORDER

Service connection for an eye disorder, to include glaucoma, is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


